108 F.3d 340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Bryant Terrell VALENTINE, Defendant-Appellant.
No. 96-30211.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's denial of federal prisoner Bryant Terrell Valentine's motion for disclosure of grand jury transcripts.  Valentine has not demonstrated that he has a "particularized need" for the transcripts.  See United States v. Sells Engineering, Inc., 463 U.S. 418, 443 (1983).  Moreover, any error in the grand jury proceedings was rendered harmless by the petit jury's conviction of Valentine.  See United States v. Mechanik, 475 U.S. 66, 73 (1986).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3